 

Exhibit 10.3

 

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This Second Amendment to Credit and Security Agreement, dated as of December 12,
2014 (this “Agreement”), is made by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Lender”), CHARLES & COLVARD, LTD., a North Carolina corporation
(“Parent”), CHARLES & COLVARD DIRECT, LLC, a North Carolina limited liability
company (“C&C Direct”), and MOISSANITE.COM, LLC, a North Carolina limited
liability company (“Moissanite”; Parent, C&C Direct and Moissanite are sometimes
referred to herein individually as a “Borrower” and collectively as the
“Borrowers”).

 

WITNESSETH:

 

WHEREAS, Borrowers and Lender are parties to a certain Credit and Security
Agreement dated as of June 25, 2014 (as amended, restated or otherwise modified
from time, the “Credit Agreement”); and

 

WHEREAS, Borrowers and Lender desire to amend the Credit Agreement pursuant to
the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.          Defined Terms. Capitalized terms used in this Agreement which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein.

 

2.          Lien in Favor of Cree. The Credit Agreement is hereby amended by:

 

(a)          deleting the existing language of Section 9.10 thereof and
substituting the following in lieu thereof:

 

“If this Agreement or any other Loan Document that purports to create a Lien,
shall, for any reason, fail or cease to create a valid and perfected and, except
to the extent of Permitted Liens or the interests of lessors under Capital
Leases, first priority Lien on the Collateral covered thereby”; and

 

(b)          deleting clause (i) of the definition of “Permitted Liens” set
forth on Schedule 1.1 to the Credit Agreement and substituting the following in
lieu thereof:

 

“(i)          a security interest in favor of Cree pursuant to the Cree
Contract, but only to the extent that such security interest of Cree (i) is
subject to an intercreditor agreement among Borrowers, Lender and Cree in form
and substance acceptable to Lender, (ii) is junior in priority to Lender’s Liens
except with respect to Cree Priority Collateral (as defined in such
intercreditor agreement), and (iii) secures only amounts relating to the
purchase of such goods owing by Parent to Cree.”

 

3.          No Other Changes. Except as explicitly amended or waived by this
Agreement, all of the terms and conditions of the Credit Agreement shall remain
in full force and effect and shall apply to any Loan or Letter of Credit
thereunder.

 

4.          Representations and Warranties. Each Borrower hereby represents and
warrants to Lender as follows:

 

 

 

 

(a)          Such Borrower has all requisite power and authority to execute this
Agreement and to perform all of its obligations hereunder, and this Agreement
has been duly executed and delivered by such Borrower and constitutes the legal,
valid and binding obligation of such Borrower, enforceable in accordance with
its terms.

 

(b)          The execution, delivery and performance by such Borrower of this
Agreement have been duly authorized by all necessary corporate and limited
liability company action and do not (i) require any authorization, consent or
approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to such Borrower, or the articles of incorporation,
by-laws, articles of organization or limited liability company agreement, as
applicable, of such Borrower, or (iii) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which such Borrower is a party or by which it or its
properties may be bound or affected.

 

(c)          All of the representations and warranties of the Borrowers
contained in the Credit Agreement are correct in all material respects on and as
of the date hereof as though made on and as of such date.

 

5.          References. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the other Loan Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.

 

6.          No Waiver. Except as expressly set forth herein, the execution of
this Agreement and acceptance of any documents related hereto or thereto shall
not be deemed to be a waiver of any Default or Event of Default under the Credit
Agreement or breach, default or event of default under any Loan Document or
other document held by Lender, whether or not known to Lender and whether or not
existing on the date of this Agreement.

 

7.          Release. Each Borrower hereby absolutely and unconditionally
releases and forever discharges Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which such Borrower has had, now
has or has made claim to have against any such Person for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this Agreement, whether such claims, demands
and causes of action are matured or unmatured or known or unknown.

 

8.          Costs and Expenses. Each Borrower hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse Lender on demand for all costs
and expenses incurred by Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, Borrowers specifically agree
to pay all reasonable fees and disbursements of counsel to Lender for the
services performed by such counsel in connection with the preparation of this
Agreement and the documents and instruments incidental hereto. Borrowers hereby
agree that Lender may, at any time or from time to time in its sole discretion
and without further authorization by Borrowers, make one or more Advances to
Borrowers under the Credit Agreement, or apply the proceeds of any Advance, for
the purpose of paying any such fees, disbursements, costs and expenses in
connection with this Agreement.

 

2

 

 

9.          Miscellaneous. This Agreement may be executed in any number of
counterparts and by different parties to this Agreement on separate
counterparts, each of which, when so executed and delivered, shall be deemed an
original, and all of which counterparts, taken together, shall constitute one
and the same instrument. Any signature delivered by a party by facsimile or
electronic mail transmission shall be deemed to be an original signature hereto.
Delivery of an executed counterpart of this Agreement by facsimile or electronic
mail shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by facsimile or electronic mail also shall deliver an original
executed counterpart of this Agreement, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.

 

10.         Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws (other than conflict laws) of the State of
Georgia.

 

[SIGNATURES ON NEXT PAGE]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit and Security Agreement to be duly executed as of the date first written
above.

 

  Wells Fargo Bank, National Association         By: /s/ Arthur R. Cordwell, Jr.
  Arthur R. Cordwell, Jr., Authorized Signatory       CHARLES & COLVARD, LTD.  
      By: /s/ Kyle S. Macemore   Name: Kyle S. Macemore   Title: Senior Vice
President and Chief Financial Officer       CHARLES & COLVARD DIRECT, LLC      
  By: /s/ Kyle S. Macemore   Name: Kyle S. Macemore   Title: Manager      
MOISSANITE.COM, LLC         By: /s/ Kyle S. Macemore   Name: Kyle S. Macemore  
Title: Manager

 

 

